 Case 16-00844-5-SWH       Doc 107 Filed 03/01/21 Entered 03/01/21 10:38:49           Page 1 of 2




   SO ORDERED.

   SIGNED this 1 day of March, 2021.


                                                    ___________________________________________
                                                    Stephani W. Humrickhouse
                                                    United States Bankruptcy Judge
_________________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

      IN RE:

      MALAIKA RASHEEMAH KASHAKA,                         CASE NO. 16-00844-5-SWH
                                                         CHAPTER 13
             DEBTOR

                    CONSENT ORDER MODIFYING CHAPTER 13 PLAN

             THIS CAUSE comes before the Court on the Debtor’s Motion to Modify Chapter
      13 Plan (Doc 102) pursuant to 11 U.S.C. §1329(a) and the Trustee’s response (Doc 103).
      The Debtor and the Chapter 13 Trustee agree to resolve this matter according to the
      following terms:

             THE COURT FINDS that the Chapter 13 Trustee and the Debtor, by and through
      counsel, as evidence by undersigned signatures, have agreed upon the terms of the plan
      modification.

             IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the
      Debtor’s Chapter 13 Plan is modified as follows:

              The plan payments shall be $108,330.00 through January 2021 followed by a
      payment of $1,400.00 for February 2021 followed by 10 payments of $476.00 per month
      commencing in March 2021. No additional mortgage conduit payments will be disbursed
      after the February 2021 payment. The Debtor shall pay all mortgage payments directly as
      of March 2021. The plan will end once the modified plan base of $114,490.00 has been
      remitted.

              IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Debtor
      shall remit the modified payment amount beginning with the payment due on February 1,
      2021.

                                       [signatures on following page]
Case 16-00844-5-SWH     Doc 107 Filed 03/01/21 Entered 03/01/21 10:38:49               Page 2 of 2



                                                       Consent Order Modifying Chapter 13 Plan
                                                        MALAIKA RASHEEMAH KASHAKA
                                                                             16-00844-5-SWH
                                                                                   Page 2 of 2

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Plan, so
    modified, shall henceforth constitute the Chapter 13 Plan in this case.

          IN CONSENT:

          /s/ Travis Sasser                       /s/ John F. Logan, Trustee
          Travis Sasser, State Bar No. 26707      John F. Logan, State Bar No. 12473
          Attorney for Debtor                     Chapter 13 Trustee
          2000 Regency Parkway, 230               P.O. Box 61039
          Cary, NC 27518                          Raleigh, NC 27661
          919-319-7400 (ph)                       919-876-1355 (ph)
          travis@sasserbankruptcy.com             mburnett@ralch13.com

                                     End of Document
